Exhibit 10.5

 

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 1, dated as of August 26, 2005 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Buyer”), NEW CENTURY MORTGAGE
CORPORATION, NC CAPITAL CORPORATION, NC RESIDUAL II CORPORATION, NEW CENTURY
CREDIT CORPORATION (each a “Seller” and collectively, the “Sellers”) and NEW
CENTURY FINANCIAL CORPORATION, the (“Guarantor”).

 

RECITALS

 

The Sellers, the Buyer, and the Guarantor are parties to that certain Master
Repurchase Agreement, dated as of December 22, 2004 (the “Existing Repurchase
Agreement”, as amended by this Amendment, the “Repurchase Agreement”). The
Guarantor is a party to that certain Guaranty (the “Guaranty”), dated as of
December 22, 2004, as the same may be amended from time to time, by the
Guarantor in favor of Buyer. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement and the Guaranty.

 

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, Sellers and Guarantor hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

Section 1. Applicability. Section 1 of the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following language:

 

“1. Applicability.

 

From time to time the parties hereto may enter into transactions in which the
respective Seller agrees to transfer to Buyer Mortgage Loans (as hereinafter
defined) against the transfer of funds by Buyer, with a simultaneous agreement
by Buyer to transfer to the respective Seller such Mortgage Loans at a date
certain or on demand, against the transfer of funds by such Seller. This
Agreement is a commitment by Buyer to engage in the Transactions as set forth
herein up to the Maximum Committed Purchase Price; provided, that the Buyer
shall have no commitment to enter into any Transaction requested which would
result in the aggregate Purchase Price of then outstanding Transactions to
exceed the Maximum Committed Purchase Price. Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.”



--------------------------------------------------------------------------------

Section 2. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by adding the following definition in its proper alphabetical order:

 

““Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.”

 

Section 3. Conditions to All Transactions. Section 11 of the Existing Repurchase
Agreement is hereby amended by:

 

3.1 deleting Subsection 11(b)(5) in its entirety and replacing it with the
following:

 

“(5) Maximum Aggregate Purchase Price. After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price for all Purchased Mortgage
Loans subject to then outstanding Transactions under this Repurchase Agreement
shall not exceed the Maximum Aggregate Purchase Price.”

 

Section 4. Conditions Precedent. This Amendment shall become effective as of
August 26, 2005 (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

 

4.1 Delivered Documents. On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:

 

(a) this Amendment, executed and delivered by the Guarantor and duly authorized
officers of the Buyer and the Sellers;

 

(b) Amendment No. 2 to the Pricing Side Letter, executed and delivered by duly
authorized officers of the Buyer, the Sellers and the Guarantor; and

 

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

Section 5. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 14 of the Existing Repurchase Agreement (except to the extent that such
representation or warranty expressly relates to an earlier date).

 

Section 6. Joint and Several Obligations. Each of the Sellers and Buyer hereby
acknowledge and agree that Sellers are each jointly and severally liable to
Buyer for all of their respective representations, warranties and covenants
hereunder and under the Repurchase Agreement.

 

Section 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

Section 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 10. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that such Guaranty shall apply to all of the Obligations
under the Repurchase Agreement, as it may be amended, modified and in effect,
from time to time.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Buyer

By:   /s/ Randall Eron Shy    

Name:

 

Randall Eron Shy

   

Title:

 

Vice President

NEW CENTURY MORTGAGE CORPORATION, as Seller By:   /s/ Patrick Flanagan    

Name:

 

Patrick Flanagan

   

Title:

 

President

NC CAPITAL CORPORATION, as Seller By:   /s/ Patrick Flanagan    

Name:

 

Patrick Flanagan

   

Title:

 

Chief Executive Officer

NEW CENTURY CREDIT CORPORATION, as Seller By:   /s/ Patrick Flanagan    

Name:

 

Patrick Flanagan

   

Title:

 

President



--------------------------------------------------------------------------------

NC RESIDUAL II CORPORATION, as Seller

By:   /s/ Patrick Flanagan    

Name:

 

Patrick Flanagan

   

Title:

 

President

NEW CENTURY FINANCIAL CORPORATION, as Guarantor

By:   /s/ Patrick Flanagan    

Name:

 

Patrick Flanagan

   

Title:

 

Executive Vice President